Citation Nr: 1811557	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  10-26 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for heart disease, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for uterine fibroids.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to December 1984.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

A hearing was held before the undersigned in February 2011.  A transcript of the hearing is of record.  

In April 2013 and September 2016, the appeal was remanded for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

Unfortunately, the Board finds that the claim must again be remanded for additional development. 

Heart Disease 

The Board finds that there has not been substantial compliance with the mandates of the September 2016 remand order.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  In the September 2016 Board remand, the Board requested that the Veteran be provided with a VA cardiology examination to evaluate her claim for service connection for heart disease, to include as secondary to PTSD.  The Veteran was not scheduled for a VA cardiology examination following the September 2016 Board remand.  When a remand order is not complied with, the claim must be remanded for substantial compliance.  Therefore, this matter must be remanded for a VA examination in accordance with Stegall.  11 Vet. App. 268.  

In addition to the Stegall violation noted above, the Board notes that in an April 2016 Written Brief Presentation, the Veteran's Representative presented argument that has not yet been addressed by the AOJ.  In the April 2016 Brief, the Veteran's representative presented two theories of entitlement for her claimed cardiac conditions.  The first was that the Veteran's service-connected PTSD caused and/or aggravated her cardiac conditions.  The second was that the service-connected PTSD caused and/or aggravated claimed hypertension and/or claimed diabetes mellitus, which in turn caused and/or aggravated her cardiac conditions.  Questions related to both theories of entitlement were to be addressed on examination.  Although the Veteran never filed a claim for service connection for diabetes and did not file a VA Form 9, Substantive Appeal, after a June 2017 statement of the case (SOC) addressing service connection for hypertension, the second theory of entitlement no longer needs to be addressed on examination.  However, the theory of entitlement to secondary service connection for heart disease, caused and/or aggravated by PTSD still has not been properly considered and adjudicated.  Therefore, upon remand, the VA examiner shall consider the Veteran's representative's April 2016 argument that heart disease could be caused and/or aggravated by service-connected PTSD.  

Uterine Fibroids 

Also pursuant to the September 2016 Board remand, the Veteran was provided a VA examination to evaluate the Veteran's diagnoses for gynecological conditions and the likelihood that the claimed uterine fibroids were causally or etiologically related to in-service conditions, chronic cervicitis and ovarian cysts.  The Board finds that the October 2016 medical opinion is inadequate to decide the current claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran was provided with a VA gynecological examination in October 2016; however, the examiner provided a causal and aggravation opinion based on an inaccurate factual premise.  Specifically, the October 2016 VA examiner opined that "it is less likely than not, chronic cervicitis and an ovarian cyst would be caused by uterine fibroids."  This opinion and the rationale that followed was based on the presumption that the claimed uterine fibroids were the cause of the in-service gynecological diagnoses, which is the inverse of the facts of the present case, i.e., the question asked to the examiner was whether the uterine fibroids were caused or aggravated by chronic cervicitis or an ovarian cyst.  As the VA examiner developed an opinion based on an inaccurate factual premise the opinion is inadequate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that if the examiner relies on an inaccurate fact, then the opinion has little or no probative value).

In addition, the September 2016 Board remand requested that the examiner provide an opinion on each of the Veteran's previous gynecological diagnoses and how they may or may not have contributed to the claimed uterine fibroids.  The October 2016 VA examiner did not address the diagnosis of endocervical polyps.  Stegall, 11 Vet. App. 268.  Therefore, upon remand, the examiner is again asked to discuss all of the Veteran's diagnoses; to include urolithiasis and irregular vaginal bleeding diagnosed in July 1995; menorrhagia in June 2005, endometrial polyp in August 2005, endocervical polyp and uterine fibroid in August 2005, and proliferative pattern endometrium with chronic endometritis in December 2007.  

Finally, the most recent treatment records in the file are from August 2017.  The record indicates that the Veteran has been in receipt of private treatment for her claimed conditions.  As there may also be relevant outstanding private records, the RO should contact the Veteran and provide her with an opportunity to identify any additional pertinent evidence in support of her claims.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to identify the names and addresses of any private treatment providers who have treated her for her claimed conditions.  After securing any necessary VA Form 21-4142, Authorization and Consent to Release Information to VA, all identified pertinent records should be obtained and associated with the claims folder.  Attempts to procure these records should be documented in the claims file and the Veteran should be notified of any unsuccessful attempts in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain the Veteran's VA treatment records from August 2017 to the present.

3.  Schedule the Veteran for a VA examination to evaluate her claim for service connection for heart disease, to include as secondary to PTSD.  The claims file must be made available to the clinician for review in conjunction with the examination.  All indicated tests and studies should be accomplished and the findings then reported in detail. 

Based on review of the pertinent evidence of record, (and any tests, studies or examination deemed necessary) the examiner should provide the following opinions: 

(a) Is it at least as likely as not that any of the Veteran's cardiac diagnoses (50 percent or better probability) are related to her active duty service or any incident therein, to include dizziness, seeing spots, minor chest pains, sweating, and fainting? 

(b) If the answer to (a) is that it is less likely than not, then is it at least as likely as not (50 percent or better probability) that any of the Veteran's cardiac diagnoses are caused or aggravated by (where aggravation is any increase in severity beyond the natural progress of the disability) her service-connected PTSD? 

A complete rationale for all opinions must be provided, to include the arguments made in the Veteran's Representative's April 2016 Brief and referenced medical literature.  If the clinician cannot provide a requested opinion without resorting to speculation, it must be so stated, and the clinician must provide the reasons why an opinion would require speculation.  The clinician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the clinician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  Schedule the Veteran for a VA examination to evaluate her claim for service connection for uterine fibroids.  The claims file must be made available to the clinician for review in conjunction with the examination.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The clinician must provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's uterine fibroids are related to the Veteran's service, to include her history of in-service chronic cervicitis and ovarian cyst.  

The clinician should also consider the Veteran's diagnoses of urolithiasis and irregular vaginal bleeding in July 1995; menorrhagia in June 2005, endometrial polyp in August 2005, endocervical polyp and uterine fibroid in August 2005, and proliferative pattern endometrium with chronic endometritis in December 2007, as well as any additional diagnoses made by the clinician during the VA examination or contained within the Veteran's medical records, and provide an opinion as to the likelihood (likely, unlikely, at least as likely as not) that any of the Veteran's other identified gynecological conditions are causally or etiologically related to her service.    

A rationale must be provided for all opinions and conclusions rendered.  Any opinions should address the particulars of this Veteran's medical history, her lay statements, and the relevant medical principles as applicable to this claim.  If the clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues remaining on appeal, to include consideration all medical evidence added to the record as a result of the this remand.  If any benefit sought is not granted, furnish the Veteran and her representative with a SSOC and afford her an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




